DETAILED ACTION

This office action is a response to the 371 application entering national stage from PCT/CN2018/099264 filed on 8/7/2018. Acknowledgment is made of applicant's claim for foreign priority based on an application CN201710812717.X filed in China on 9/11/2017. Claims 1-2, 4-6, 10-11, 13-15, 19-20, 22-24, 28-29 and 31-33 are pending and ready for examination.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 10, 19 and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11129157 in view of Jo et al. (US 2020/0127760, hereinafter Jo).
Claim 1 of the instant application includes the features of receiving a signaling sent to a terminal by a base station, and determining, by the terminal, whether a downlink control channel needs to be detected within one or more Transmission Time Intervals (TTIs) according to the signaling. 
These features are similar to the Patent claim 1 features of determining to detect a downlink control channel by a terminal where the terminal acquires first downlink control information (DCI), and determines whether to continue to detect a downlink control channel based on DCI. 
The difference between the claim 1 of the instant application and claim 1 of the Patent is that claim 1 of the instant application includes the feature of whether a downlink control channel needs to be detected within one or more Transmission Time Intervals (TTIs).
However, in the same or similar field of invention, Jo discloses that the UE may obtain downlink control information indicating a slot format information. The UE may perform detection for group common 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Patent claim 1 to have the feature of whether a downlink control channel needs to be detected within one or more Transmission Time Intervals (TTIs); as taught by Jo. The suggestion/motivation would have been to reduce overhead during detection of group common PDCCH (Jo paragraph 0020).
Claims 10, 19 and 28 are related to a method for indicating downlink control channel detection by a base station, a UE and a base station, respectively; with similar features as claim 1. Therefore, claims 10, 19 and 28 are not patentably distinct over claim 1 in view of prior art Jo for the same reasons mentioned above for claim 1.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-6, 10, 14-15, 19, 23-24, 28 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (WO 2017/095470 A1, hereinafter Zhang) in view of Jo et al. (US 2020/0127760, hereinafter Jo).

Regarding claim 1, Zhang discloses a downlink control channel detection method, comprising: receiving signaling sent to a terminal by a base station [Zhang discloses that a UE may receive from eNB 
Determining, by the terminal, whether a downlink control channel needs to be detected within one or more Transmission Time Intervals (TTIs) according to the signaling [The UE may detect and/or demodulate ePDCCH (i.e. detect downlink control channel) based on the downlink information (Zhang paragraphs 0104 and 0105)]. 
Zhang does not expressly disclose the feature of whether a downlink control channel needs to be detected within one or more Transmission Time Intervals (TTIs).
However, in the same or similar field of invention, Jo discloses that the UE may obtain downlink control information indicating a slot format information. The UE may perform detection for group common PDCCH using the slot indication (Jo paragraphs 0164-0168). The UE attempts to detect group common PDCCH at a predetermined position in the search space (Jo paragraph 0163); indicating detecting downlink control channel within a transmission time interval. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang to have the feature of whether a downlink control channel needs to be detected within one or more Transmission Time Intervals (TTIs) according to the signaling; as taught by Jo. The suggestion/motivation would have been to reduce overhead during detection of group common PDCCH (Jo paragraph 0020). 

Regarding claim 5, Zhang and Jo disclose the method according to claim 1. Zhang and Jo further disclose wherein the signaling is indicator information sent at a specific resource location; wherein when the signaling is indicator information sent at a specific resource location, detecting the indicator information on a specific resource within each TTI or every M TTIs, to determine whether a downlink control channel needs to be detected, wherein M is an integer greater than 1; the TTI is a slot or a mini-slot; wherein the indicator information is realized through independent coding; or the indicator information is processed in a same manner as a downlink control channel and transmitted in a PDCCH channel structure [Jo discloses that a logical position of the resource for the group common PDCCH and the offset is notified to the UE via system information or higher layer signaling (Jo paragraph 0091). Blind detection 

Regarding claim 6, Zhang and Jo disclose the method according to claim 5. Zhang and Jo further disclose wherein the signaling is indicator information sent at a specific resource location that is configured by a base station for a terminal by using higher layer signaling [a logical position of the resource for the group common PDCCH and the offset is notified to the UE via system information or higher layer signaling (Jo paragraph 0091)]. In addition, the same motivation is used as the rejection of claim 5. 

Regarding claim 10, Zhang discloses a method for indicating downlink control channel detection, comprising: determining data that needs to be transmitted to a terminal within one or more TTIs by using a downlink control channel; and sending, by a base station, signaling to the terminal, to indicate the terminal to determine, according to the signaling, whether a downlink control channel needs to be detected within one or more TTIs [Zhang discloses that a UE may receive from eNB downlink control information or indicator (i.e. receiving signaling) on PDCCH and/or an ePDCCH (Zhang paragraphs 0103 and 0104, Figure 8). The UE may detect and/or demodulate ePDCCH (i.e. detect downlink control channel) based on the downlink information (Zhang paragraphs 0104 and 0105)].
Zhang does not expressly disclose whether a downlink control channel needs to be detected within one or more TTIs. 
However, in the same or similar field of invention, Jo discloses that the UE may obtain downlink control information indicating a slot format information. The UE may perform detection for group common PDCCH using the slot indication (Jo paragraphs 0164-0168). The UE attempts to detect group common PDCCH at a predetermined position in the search space (Jo paragraph 0163); indicating detecting downlink control channel within a transmission time interval.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang to have the feature of whether a downlink control channel 

Regarding claim 14, Zhang and Jo disclose the method according to claim 10. Zhang and Jo further disclose wherein the signaling is indicator information sent at a specific resource location; wherein when the signaling is indicator information sent at a specific resource location, detecting the indicator information on a specific resource within each TTI or every M TTIs, to determine whether a downlink control channel needs to be detected, wherein M is an integer greater than 1; the TTT is a slot or a mini-slot; wherein the indicator information is realized through independent coding; or the indicator information is processed in a same manner as a downlink control channel and transmitted in a PDCCH channel structure [Jo discloses that a logical position of the resource for the group common PDCCH and the offset is notified to the UE via system information or higher layer signaling (Jo paragraph 0091). Blind detection may be performed on the group common PDCCH as well (Jo paragraphs 0093 and 0095); indicating that the indication information may be detected on a resource and is processed as a downlink control channel]. In addition, the same motivation is used as the rejection of claim 10. 

Regarding claim 15, Zhang and Jo disclose the method according to claim 14. Zhang and Jo further disclose wherein the signaling is indicator information sent at a specific resource location that is configured by a base station for a terminal by using higher layer signaling [a logical position of the resource for the group common PDCCH and the offset is notified to the UE via system information or higher layer signaling (Jo paragraph 0091)]. In addition, the same motivation is used as the rejection of claim 14. 

Regarding claim 19, Zhang discloses a user equipment, comprising: a transceiver, configured to receive and send data under a control of a processor, and perform a following process: receiving signaling sent to a terminal by a base station [Zhang Figure 9 discloses components of a UE device which includes processor, RF circuitry etc. (Zhang Figure 9, paragraphs 0108-0119. Also see Zhang paragraphs 0029-0032). Zhang discloses that a UE may receive from eNB downlink control information or 
The processor, configured to read a program stored in a memory, and perform a following process: determining, on the terminal, whether a downlink control channel needs to be detected within one or more TTIs according to the signaling [The UE may detect and/or demodulate ePDCCH (i.e. detect downlink control channel) based on the downlink information (Zhang paragraphs 0104 and 0105)].
Zhang does not expressly disclose the feature of whether a downlink control channel needs to be detected within one or more Transmission Time Intervals (TTIs).
However, in the same or similar field of invention, Jo discloses that the UE may obtain downlink control information indicating a slot format information. The UE may perform detection for group common PDCCH using the slot indication (Jo paragraphs 0164-0168). The UE attempts to detect group common PDCCH at a predetermined position in the search space (Jo paragraph 0163); indicating detecting downlink control channel within a transmission time interval. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang to have the feature of whether a downlink control channel needs to be detected within one or more Transmission Time Intervals (TTIs) according to the signaling; as taught by Jo. The suggestion/motivation would have been to reduce overhead during detection of group common PDCCH (Jo paragraph 0020).

Regarding claim 23, Zhang and Jo disclose the user equipment according to claim 19. Zhang and Jo further disclose wherein the signaling is indicator information sent at a specific resource location;
wherein when the signaling is indicator information sent at a specific resource location, detecting the indicator information on a specific resource within each TTI or every M TTIs, to determine whether a downlink control channel needs to be detected, wherein M is an integer greater than 1; the TTT is a slot or a mini-slot; wherein the indicator information is realized through independent coding; or the indicator information is processed in a same manner as a downlink control channel and transmitted in a PDCCH channel structure [Jo discloses that a logical position of the resource for the group common PDCCH and the offset 

Regarding claim 24, Zhang and Jo disclose the user equipment according to claim 23. Zhang and Jo further disclose wherein the signaling is indicator information sent at a specific resource location that is configured by a base station for a terminal by using higher layer signaling [a logical position of the resource for the group common PDCCH and the offset is notified to the UE via system information or higher layer signaling (Jo paragraph 0091)]. In addition, the same motivation is used as the rejection of claim 23. 

Regarding claim 28, Zhang discloses a base station, comprising: a processor, configured to read a program stored in a memory, and perform a following process: determining data that needs to be transmitted to a terminal by using a downlink control channel within one or more TTIs; and a transceiver, configured to receive and send data under a control of the processor, and perform a following process: sending, by a base station, signaling to the terminal, to indicate the terminal to determine whether a downlink control channel needs to be detected within one or more TTIs according to the signaling [Zhang Figure 1 discloses an eNB 110 comprising a controller, a transmitter, a receiver, a memory,  and other hardware and/or software components (Zhang paragraphs 0026-0028). Zhang discloses that a UE may receive from eNB downlink control information or indicator (i.e. receiving signaling) on PDCCH and/or an ePDCCH (Zhang paragraphs 0103 and 0104, Figure 8). The UE may detect and/or demodulate ePDCCH (i.e. detect downlink control channel) based on the downlink information (Zhang paragraphs 0104 and 0105)].
Zhang does not expressly disclose the feature of determining whether a downlink control channel needs to be detected within one or more TTIs according to the signaling. 
However, in the same or similar field of invention, Jo discloses that the UE may obtain downlink control information indicating a slot format information. The UE may perform detection for group common 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang to have the feature of whether a downlink control channel needs to be detected within one or more TTIs according to the signaling; as taught by Jo. The suggestion/motivation would have been to reduce overhead during detection of group common PDCCH (Jo paragraph 0020).

Regarding claim 32, Zhang and Jo disclose the base station according to claim 28. Zhang and Jo further disclose wherein the signaling is indicator information sent at a specific resource location;
wherein when the signaling is indicator information sent at a specific resource location, detecting the indicator information is detected on a specific resource within each TTI or every M TTIs, to determine whether a downlink control channel needs to be detected, wherein M is an integer greater than 1; the TTT is a slot or a mini-slot; wherein the indicator information is realized through independent coding; or the indicator information is processed in a same manner as a downlink control channel and transmitted in a PDCCH channel structure [Jo discloses that a logical position of the resource for the group common PDCCH and the offset is notified to the UE via system information or higher layer signaling (Jo paragraph 0091). Blind detection may be performed on the group common PDCCH as well (Jo paragraphs 0093 and 0095); indicating that the indication information may be detected on a resource and is processed as a downlink control channel]. In addition, the same motivation is used as the rejection of claim 28. 

Regarding claim 33, Zhang and Jo disclose the base station according to claim 32. Zhang and Jo further disclose wherein the signaling is indicator information sent at a specific resource location that is configured by the base station for a terminal by using higher layer signaling [a logical position of the resource for the group common PDCCH and the offset is notified to the UE via system information or higher layer signaling (Jo paragraph 0091)]. In addition, the same motivation is used as the rejection of claim 32. 

Claims 2, 4, 11, 13, 20, 22, 29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Jo, and further in view of Wang et al. (US 2018/0262311, hereinafter Wang). 

Regarding claim 2, Zhang and Jo disclose the method according to claim 1. Zhang and Jo further disclose wherein the signaling is indicator information carried by a group common Physical Downlink Control Channel (group common PDCCH) [Jo discloses that the UE may obtain downlink control information indicating a slot format information. The UE may perform detection for group common PDCCH using the slot indication (Jo paragraphs 0164-0168)]. 
Zhang and Jo do not expressly disclose wherein the indicator information carried by a group common PDCCH is N-bit indicator information, and N is a positive integer greater than or equal to 1.
However, in the same or similar field of invention, Wang discloses that UE receives a URLLC indicator from the bae station which may be sent within DCI of a PDCCH. An example would be group common PDCCH indicator 608B in Wang Figure 8. The indicator may be sent as part of bits that make up the DCI (see Wang paragraph 0133), which indicates an N-bit indicator information with N being at least 1 bit or greater (also see Wang paragraphs 0093-0095). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang and Jo to have the feature of wherein the indicator information carried by a group common PDCCH is N-bit indicator information, and N is a positive integer greater than or equal to 1; as taught by Wang. The suggestion/motivation would have been to provide improvements to 5G NR and other multi-access technologies by providing an indication of an occurrence of an ultra-reliable low-latency communication (Wang paragraphs 0002, 0004-0005). 

Regarding claim 4, Zhang, Jo and Wang disclose the method according to claim 2. Zhang, Jo and Wang further disclose wherein when N = 1, under a condition that the indicator information is in a state 1, indicating the terminal to detect a downlink control channel within one or more TTIs; or under a condition that the indicator information is in a state 0, indicating the terminal not to detect a downlink control channel within one or more TTIs; or when N > 1, using each bit of a N-bit information to indicate 

Regarding claim 11, Zhang and Jo disclose the method according to claim 10. Zhang and Jo further disclose wherein the signaling is indicator information carried by a group common PDCCH [Jo discloses that the UE may obtain downlink control information indicating a slot format information. The UE may perform detection for group common PDCCH using the slot indication (Jo paragraphs 0164-0168)].
Zhang and Jo do not expressly disclose wherein the indicator information carried by a group common PDCCH is N-bit indicator information, and N is a positive integer greater than or equal to 1.
However, in the same or similar field of invention, Wang discloses that UE receives a URLLC indicator from the bae station which may be sent within DCI of a PDCCH. An example would be group common PDCCH indicator 608B in Wang Figure 8. The indicator may be sent as part of bits that make up the DCI (see Wang paragraph 0133), which indicates an N-bit indicator information with N being at least 1 bit or greater (also see Wang paragraphs 0093-0095). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang and Jo to have the feature of wherein the indicator information carried by a group common PDCCH is N-bit indicator information, and N is a positive integer greater than or equal to 1; as taught by Wang. The suggestion/motivation would have been to provide improvements to 5G NR and other multi-access technologies by providing an indication of an occurrence of an ultra-reliable low-latency communication (Wang paragraphs 0002, 0004-0005).

Regarding claim 13, Zhang, Jo and Wang disclose the method according to claim 11. Zhang, Jo and Wang further disclose wherein when N = 1, under a condition that the indicator information is in a state 1, indicating the terminal to detect a downlink control channel within one or more TTIs; or under a condition that the indicator information is in a state 0, indicating the terminal not to detect a downlink or when N > 1, using each bit of a N-bit information to indicate whether a downlink control channel in a corresponding TTI needs to be detected [Wang discloses that a single bit indication may be used to indicate whether a resource block is occupied for the slot (Wang paragraph 0093). The separate indication channel design may support decoding of the indication bits where indication channel may include a downlink control channel (Wang paragraphs 0095 and 0096). In addition, the same motivation is used as the rejection of claim 11.

Regarding claim 20, Zhang and Jo disclose the user equipment according to claim 19. Zhang and Jo further disclose wherein the signaling is indicator information carried by a group common PDCCH [Jo discloses that the UE may obtain downlink control information indicating a slot format information. The UE may perform detection for group common PDCCH using the slot indication (Jo paragraphs 0164-0168)].
Zhang and Jo do not expressly disclose wherein the indicator information carried by a group common PDCCH is N-bit indicator information, and N is a positive integer greater than or equal to 1.
However, in the same or similar field of invention, Wang discloses that UE receives a URLLC indicator from the bae station which may be sent within DCI of a PDCCH. An example would be group common PDCCH indicator 608B in Wang Figure 8. The indicator may be sent as part of bits that make up the DCI (see Wang paragraph 0133), which indicates an N-bit indicator information with N being at least 1 bit or greater (also see Wang paragraphs 0093-0095). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang and Jo to have the feature of wherein the indicator information carried by a group common PDCCH is N-bit indicator information, and N is a positive integer greater than or equal to 1; as taught by Wang. The suggestion/motivation would have been to provide improvements to 5G NR and other multi-access technologies by providing an indication of an occurrence of an ultra-reliable low-latency communication (Wang paragraphs 0002, 0004-0005).

Regarding claim 22, Zhang, Jo and Wang disclose the method according to claim 20. Zhang, Jo and Wang further disclose wherein when N = 1, under a condition that the indicator information is in a or under a condition that the indicator information is in a state 0, indicating the terminal not to detect a downlink control channel within one or more TTIs; or when N > 1, using each bit of a N-bit information to indicate whether a downlink control channel in a corresponding TTI needs to be detected [Wang discloses that a single bit indication may be used to indicate whether a resource block is occupied for the slot (Wang paragraph 0093). The separate indication channel design may support decoding of the indication bits where indication channel may include a downlink control channel (Wang paragraphs 0095 and 0096). In addition, the same motivation is used as the rejection of claim 20.

Regarding claim 29, Zhang and Jo disclose the base station according to claim 28. Zhang and Jo further disclose wherein the signaling is indicator information carried by a group common PDCCH [Jo discloses that the UE may obtain downlink control information indicating a slot format information. The UE may perform detection for group common PDCCH using the slot indication (Jo paragraphs 0164-0168)].
Zhang and Jo do not expressly disclose wherein the indicator information carried by a group common PDCCH is N-bit indicator information, and N is a positive integer greater than or equal to 1.
However, in the same or similar field of invention, Wang discloses that UE receives a URLLC indicator from the bae station which may be sent within DCI of a PDCCH. An example would be group common PDCCH indicator 608B in Wang Figure 8. The indicator may be sent as part of bits that make up the DCI (see Wang paragraph 0133), which indicates an N-bit indicator information with N being at least 1 bit or greater (also see Wang paragraphs 0093-0095). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang and Jo to have the feature of wherein the indicator information carried by a group common PDCCH is N-bit indicator information, and N is a positive integer greater than or equal to 1; as taught by Wang. The suggestion/motivation would have been to provide improvements to 5G NR and other multi-access technologies by providing an indication of an occurrence of an ultra-reliable low-latency communication (Wang paragraphs 0002, 0004-0005).

claim 31, Zhang, Jo and Wang disclose the method according to claim 29. Zhang, Jo and Wang further disclose wherein when N = 1, under a condition that the indicator information is in a state 1, indicating the terminal to detect a downlink control channel within one or more TTIs; or under a condition that the indicator information is in a state 0, indicating the terminal not to detect a downlink control channel within one or more TTIs; or when N > 1, using each bit of a N-bit information to indicate whether a downlink control channel in a corresponding TTI needs to be detected [Wang discloses that a single bit indication may be used to indicate whether a resource block is occupied for the slot (Wang paragraph 0093). The separate indication channel design may support decoding of the indication bits where indication channel may include a downlink control channel (Wang paragraphs 0095 and 0096). In addition, the same motivation is used as the rejection of claim 29.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAUMIT SHAH whose telephone number is (571)272-6959. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDAN ORGAD can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, 





/SAUMIT SHAH/Primary Examiner, Art Unit 2414